
	

114 HR 3957 : Emergency Citrus Disease Response Act of 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS
		2d Session
		H. R. 3957
		IN THE SENATE OF THE UNITED STATES
		September 22, 2016ReceivedAN ACT
		To amend the Internal Revenue Code of 1986 to temporarily allow expensing of certain costs of
			 replanting citrus plants lost by reason of casualty.
	
	
 1.Short titleThis Act may be cited as the Emergency Citrus Disease Response Act of 2016. 2.Expensing of certain costs of replanting citrus plants lost by reason of casualty (a)In generalSection 263A(d)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
					(C)Special temporary rule for citrus plants lost by reason of casualty
 (i)In generalIn the case of the replanting of citrus plants, subparagraph (A) shall apply to amounts paid or incurred by a person (other than the taxpayer described in subparagraph (A)) if—
 (I)the taxpayer described in subparagraph (A) has an equity interest of not less than 50 percent in the replanted citrus plants at all times during the taxable year in which such amounts were paid or incurred and such other person holds any part of the remaining equity interest; or
 (II)such other person acquired the entirety of such taxpayer’s equity interest in the land on which the lost or damaged citrus plants were located at the time of such loss or damage, and the replanting is on such land.
 (ii)TerminationClause (i) shall not apply to any cost paid or incurred after December 31, 2025.. (b)Effective dateThe amendment made by this section shall apply to costs paid or incurred after the date of the enactment of this Act.
			
	Passed the House of Representatives September 21, 2016.Karen L. Haas,Clerk
